Exhibit 1 FOR IMMEDIATE RELEASE 1 July 2010 "WPP plc ("WPP") Voting rights and Capital 30 June 2010 WPP confirms that its capital consists of 1,258,183,857 ordinary shares with voting rights. WPP holds 2,188,301 of its ordinary shares in Treasury. Therefore, the total number of voting rights in WPP is 1,255,955,556. The figure of 1,255,955,556 may be used by share owners as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change in their interest in WPP, under the FSA's
